DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020, 3/15/2021, and 3/17/2021 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Para. 0004, line 26, “of methods…an article” should read –of the methods…of an article--.
In Para. 0093:
Claim 2, “item 1” should read –claim 1--.
Claim 3, “item 1” should read –claim 1--.
Claim 4, “item 2 or 3” should read –claim 2--.
Claim 5, “any one of items 1 to 4” should read –claim 1--.
Claim 6, “any one of items 1 to 5” should read –claim 1--.
Claim 7, “item 6” should read –claim 6--.
Claim 8, “any one of items 1 to 7” should read –claim 1--.
Claim 10, “item 9” should read –claim 9--.
Claim 11, “item 9” should read –claim 9--.
Claim 12, “item 10 or 11” should read –claim 10--.
Claim 13, “any one of items 9 to 12” should read –claim 9--.
Claim 14, “any one of items 9 to 13” should read –claim 9--.
Claim 15, “item 14” should read –claim 14--.
Claim 17, “item 16” should read –claim 16--.
Claim 18, “item 16” should read –claim 16--.
Claim 19, “item 17 or 18” should read –claim 17--.
Claim 20, “any one of items 16 to 19” should read –claim 16--.
Claim 21, any one of items 16 to 20” should read –claim 16--.
Claim 22, “item 21” should read –claim 21--.
Claim 23, “items 16 to 22” should read –claim 16--.
Claim 24, “items 16 to 13” should read –claim 16--.
In Para. 0094:
Claim 10, “item 9” should read –claim 9--.
Claim 11, “item 9” should read –claim 9--.
Claim 12, “item 10 or 11” should read –claim 10--.
Claim 13, “any one of items 9 to 12” should read –claim 9--.
Claim 14, “any one of items 9 to 13” should read –claim 9--.
Claim 15, “item 14” should read –clam 14--.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: “a number of the keypoints detected from the whole photo image” in line 2 should read –the number of the keypoints detected from the photo image--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
“one or more partial regions” in line 2 should read –a plurality of partial regions-.  
“numbers of keypoints” in lines 5, 7, and 9 should read –number of keypoints--.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “an article” in lines 3 and 7 should read –the article--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “a partial region” in line 2 should read –the partial region--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “an article” in line 5 should read –the article--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
“comprises” in line 3 should read –comprises:--.
“an article” in line 12 should read –the article--.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “a number of keypoints detected from the whole photo image” in line 2 should read –the number of keypoints detected from the photo image--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
“one or more partial regions” in line 2 should read –a plurality of partial regions-.  
“numbers of keypoints” in lines 5, 7, and 9 should read –number of keypoints--.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “an article” in lines 3 and 7 should read –the article--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a number” in line 7 should read –the number--. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “a number of the keypoints detected from the whole photo image” in line 2 should read –the number of the keypoints detected from the photo image--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: 
“one or more partial regions” in line 2 should read –a plurality of partial regions-.  
“numbers of keypoints” in lines 5, 7, and 9 should read –number of keypoints--.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 
“comprising” in line 1 should read –comprising:--.
“an article” in lines 1 and 5 should read –the article--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a reference value" in lines 8 and 10-11.  It is unclear and indefinite if these reference values are the same as the reference value in line 6 of the claim.
Claim 4 recites the limitation "a reference value" in lines 5 and 6.  It is unclear and indefinite if these reference values are the same and if these reference values are also the same as that in claim 2.
Claim 7 recites the limitation "a reference value" in line 3.  It is unclear and indefinite if this reference value is the same as that in claim 6.
Claim 8 recites the limitations “a predetermined condition” in line 4 and “a keypoint” in line 5. It is unclear and indefinite if this is the same as the predetermined condition and the keypoint in claim 1. 
Claim 9 recites the limitation “a keypoint” in line 13. It is unclear and indefinite if this is the same as the keypoint previously mentioned in line 4 of the claim. 
Claim 10 depends on claim 9 and therefore are also rejected under 112(b) for the same reason(s) as set forth above.
Claim 11 recites the limitation "a reference value" in lines 8 and 10-11.  It is unclear and indefinite if these reference values are the same and if these reference values are the same as the reference value in line 6 of the claim.
Claim 12 recites the limitation "a reference value" in lines 5 and 6.  It is unclear and indefinite if these reference values are the same and if these reference values are also the same as that in claim 10.
Claims 13-15 depend on claim 9 and therefore are also rejected under 112(b) for the same reason(s) as set forth above.
Claim 18 recites the limitation "a reference value" in lines 8 and 10-11.  It is unclear and indefinite if these reference values are the same as the reference value in line 6 of the claim.
Claim 19 recites the limitation "a reference value" in lines 3 and 4-5.  It is unclear and indefinite if these reference values are the same and if these reference values are also the same as that in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (WO 2014147917 A1, see attached machine translation; hereinafter “Harada”) in view of Miyagawa et al. (JP 2014127168 A, see attached machine translation; hereinafter “Miyagawa”).
Regarding claim 1, Harada teaches, an information processing apparatus comprising: a detection unit that detects a keypoint from a photo image generated (As shown in Pg. 3, lines 102-106, processing apparatus 100 includes an acquisition unit 102 data indicating an image state of the generated video; As shown in Pg. 12, lines 477-479, acquisition unit 102 acquires feature point information such as the position of the feature point; Note: a video is a series of images) by imaging a place in which an article is displayed; 
a determination unit that determines whether a number of the detected keypoints satisfies a predetermined condition (As shown in Pg. 15, lines 591-599, the control unit 104 determines whether the similarity of a feature amount is equal to or greater than a threshold value of the difference of the feature amount is equal to or less than a threshold value. It is then determined if there is/is not a change in the image when the condition is satisfied/not satisfied); 
and an output unit that outputs a predetermined notification in a case in which the number of the detected keypoints does not satisfy the predetermined condition (As shown in Pg. 15, lines 600-609, when the condition of the feature amount is satisfied, image recognition processing is stopped and when the condition of the feature amount is not satisfied, image processing recognition is not stopped; Note: the stopping/not stopping of image processing is a notification).
Harada does not expressly disclose the following limitation underlined above: by imaging a place in which an article is displayed.
However, Miyagawa teaches, by imaging a place in which an article is displayed (As shown in Para. 0018, a face image 18 of a vending machine is acquired in which an identification code image indicating the position information of the vending machine and the commodity sample displayed in the vending machine are captured together; Para. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include imaging a place in which an article is displayed as taught by Miyagawa into the image capturing of Harada in order to accurately and efficiently acquire information of a vending machine (Miyagawa, Para. 0013).
Regarding claim 2, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 1. 
Harada in the combination further teaches, wherein the predetermined condition is in that a number of the keypoints detected from the whole photo image is equal to or greater than a reference value (As shown in Pg. 15, lines 593-596, it is determined whether the similarity of the feature amount is equal to or greater than a threshold value).
Regarding claim 6, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 1. 
Harada in the combination further teaches, wherein the predetermined notification includes a view representing a partial region in which the number of detected keypoints is less than a reference value  (As shown in Pg. 15, lines 600-609, it is determined whether the difference value of the feature is equal to or less than a threshold value and when the condition of the feature amount is satisfied, image recognition processing is stopped and when the condition of the feature amount is not satisfied, image processing recognition is not stopped; As shown in Pg. 15, lines 610-624, a part of an object is recognized in which the feature amount of the entire object or part of the object is received and the feature amount is compared; Note: the stopping/not stopping of image processing is a notification and the part of the object is the view of the partial region).
Regarding claim 8, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 1. 
Harada in the combination further teaches, wherein the output unit outputs the photo image when the number of the detected keypoints satisfies a predetermined condition (As shown in Pg. 15, when the condition is satisfied, it is determined that there is no change in the image and image recognition processing is stopped; Note the no change in the image that is determined is the output image), 
and recognition of an article included in the photo image is performed by using a keypoint detected from the output photo image (As shown in Pg. 15, lines 610-624, an object is recognized in which when a part of an object is recognized recently, the feature amount of the entire object or part of the object is received and the feature amount is compared with the feature amount of the latest image).
Regarding claim 9, Harada teaches, an information processing system comprising a first information processing apparatus and a second information processing apparatus (As shown in Pg. 5, lines 191-199 there is a mobile device/smartphone and a terminal device/computer; Note: the mobile device is one processing apparatus and the computer is another processing apparatus), 
wherein 3ActiveUS 182709820v.1U.S. Application No. 17/042,557Docket No.: 2209611.00195US1Amendment dated November 3, 2020Second Prliminay Amendmentthe first information processing apparatus comprises a detection unit that detects a keypoint from a photo image generated (As shown in Pg. 3, a mobile terminal such as a smartphone is the processing device; As shown in Pg. 15, lines 591-599, the control unit 104 determines whether the similarity of a feature amount is equal to or greater than a threshold value of the difference of the feature amount is equal to or less than a threshold value. It is then determined if there is/is not a change in the image when the condition is satisfied/not satisfied) by imaging a place in which an article is displayed, 
a determination unit that determines whether a number of the detected keypoints satisfies a predetermined condition (As shown in Pg. 15, lines 591-599, the control unit 104 determines whether the similarity of a feature amount is equal to or greater than a threshold value of the difference of the feature amount is equal to or less than a threshold value. It is then determined if there is/is not a change in the image when the condition is satisfied/not satisfied), 
and an output unit that outputs a predetermined notification in a case in which the number of the detected keypoints does not satisfy the predetermined condition (As shown in Pg. 15, lines 600-609, when the condition of the feature amount is satisfied, image recognition processing is stopped and when the condition of the feature amount is not satisfied, image processing recognition is not stopped; Note: the stopping/not stopping of image processing is a notification), 
and that outputs the photo image in a case in which the number of the detected keypoints satisfies the predetermined condition (As shown in Pg. 15, when the condition is satisfied, it is determined that there is no change in the image and image recognition processing is stopped; Note the no change in the image that is determined is the output image), 
and the second information processing apparatus recognizes an article included in the photo image, using a keypoint detected from the photo image output by the first information processing apparatus.
Harada does not expressly disclose the following limitations underlined above: by imaging a place in which an article is displayed; and the second information processing apparatus recognizes an article included in the photo image, using a keypoint detected from the photo image output by the first information processing apparatus.
However, Miyagawa teaches, by imaging a place in which an article is displayed (As shown in Para. 0018, a face image 18 of a vending machine is acquired in which an identification code image indicating the position information of the vending machine and the commodity sample displayed in the vending machine are captured together; Para. 0063); 
and the second information processing apparatus recognizes an article included in the photo image, using a keypoint detected from the photo image output by the first information processing apparatus (As shown in Para. 0029, the commodity identification unit performs image recognition on the acquired face image and identifies at least one commodity from the image in which the commodity information is associated with the position information of the vending machine; Para. 0034; As shown in Para. 0032, the components of the vending machine management device can be carried out by a computer; As shown in Para. 0036, the vending machine management device can also be carried out by a mobile terminal; As shown in Para. 0038, the server is a server computer; Para. 0040; Note: the computer is the second information processing unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include imaging a place in which an article is displayed and recognizing an article using the detected keypoint as taught by Miyagawa into the image processing of Harada in order to accurately and efficiently acquire information of a vending machine (Miyagawa, Para. 0013).
Regarding claim 10, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 9. 
Harada in the combination further teaches, wherein the predetermined condition is in that a number of keypoints detected from the whole photo image is equal to or greater than a reference value (As shown in Pg. 15, lines 593-596, it is determined whether the similarity of the feature amount is equal to or greater than a threshold value).
Regarding claim 14, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 9.
Harada in the combination further teaches, wherein the predetermined notification includes a view representing a partial region in which the number of detected keypoints is less than a reference value (As shown in Pg. 15, lines 600-609, it is determined whether the difference value of the feature is equal to or less than a threshold value and when the condition of the feature amount is satisfied, image recognition processing is stopped and when the condition of the feature amount is not satisfied, image processing recognition is not stopped; As shown in Pg. 15, lines 610-624, a part of an object is recognized in which the feature amount of the entire object or part of the object is received and the feature amount is compared; Note: the stopping/not stopping of image processing is a notification and the part of the object is the view of the partial region).
Regarding claim 16, Harada teaches, a control method executed by a computer, the control method comprising: detecting a keypoint from a photo image generated (Pg. 15, line 584: control method; As shown in Pgs. 26-27, there is a program that causes a computer to execute various steps; As shown in Pg. 3, lines 102-106, processing apparatus 100 includes an acquisition unit 102 data indicating an image state of the generated video; As shown in Pg. 12, lines 477-479, acquisition unit 102 acquires feature point information such as the position of the feature point Note: a video is a series of images) by imaging a place in which an article is displayed; 
determining whether a number of the detected keypoints satisfies a predetermined condition (As shown in Pg. 15, lines 591-599, the control unit 104 determines whether the similarity of a feature amount is equal to or greater than a threshold value of the difference of the feature amount is equal to or less than a threshold value. It is then determined if there is/is not a change in the image when the condition is satisfied/not satisfied); 
and 5oActiveUS 182709820v.1U.S. Application No. 17/042,557Docket No.: 2209611.00195US1Amendment dated November 3, 2020Second Preiminary Amendmentutputting a predetermined notification in a case in which a number of the detected keypoints does not satisfy a predetermined condition (As shown in Pg. 15, lines 600-609, when the condition of the feature amount is satisfied, image recognition processing is stopped and when the condition of the feature amount is not satisfied, image processing recognition is not stopped; Note: the stopping/not stopping of image processing is a notification).
Harada does not expressly disclose the following limitation underlined above: by imaging a place in which an article is displayed.
However, Miyagawa teaches, by imaging a place in which an article is displayed (As shown in Para. 0018, a face image 18 of a vending machine is acquired in which an identification code image indicating the position information of the vending machine and the commodity sample displayed in the vending machine are captured together; Para. 0063)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include imaging a place in which an article is displayed as taught by Miyagawa into the image capturing of Harada in order to accurately and efficiently acquire information of a vending machine (Miyagawa, Para. 0013).
Regarding claim 17, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 16.
Harada in the combination further teaches, wherein the predetermined condition is in that a number of the keypoints detected from the whole photo image is equal to or greater than a reference value (As shown in Pg. 15, lines 593-596, it is determined whether the similarity of the feature amount is equal to or greater than a threshold value).

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (WO 2014147917 A1, see attached machine translation; hereinafter “Harada”) in view of Miyagawa et al. (JP 2014127168 A, see attached machine translation; hereinafter “Miyagawa”) and further in view of Aoyanagi (JP 2004196440 A, see attached machine translation).
Regarding claim 5, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 1.
The combination of Harada and Miyagawa does not expressly disclose the following limitation: wherein the predetermined notification includes a notification of prompting reimaging of the display place.
However, Aoyanagi teaches, wherein the predetermined notification includes a notification of prompting reimaging of the display place (As shown in Para. 0043, if the condition at the time of imaging is out of the imaging range, there is a command to the control unit to re-image the shelf; As shown in Para. 0042, there are articles on the shelves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a notification for reimaging the display place as taught by Aoyanagi into the combined imaging of Harada and Miyagawa in order to check the image data and improve work efficiency (Aoyanagi, Para. 0055).
Regarding claim 13, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 9.
The combination of Harada and Miyagawa does not expressly disclose the following limitation: wherein the predetermined notification includes a notification of prompting reimaging of the display place.
However, Aoyanagi teaches, wherein the predetermined notification includes a notification of prompting reimaging of the display place (As shown in Para. 0043, if the condition at the time of imaging is out of the imaging range, there is a command to the control unit to re-image the shelf; As shown in Para. 0042, there are articles on the shelves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a notification for reimaging the display place as taught by Aoyanagi into the combined imaging of Harada and Miyagawa in order to check the image data and improve work efficiency (Aoyanagi, Para. 0055).
Regarding claim 20, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 16.
The combination of Harada and Miyagawa does not expressly disclose the following limitation: wherein the predetermined notification includes a notification of prompting reimaging of the display place.
However, Aoyanagi teaches, wherein the predetermined notification includes a notification of prompting reimaging of the display place (As shown in Para. 0043, if the condition at the time of imaging is out of the imaging range, there is a command to the control unit to re-image the shelf; As shown in Para. 0042, there are articles on the shelves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a notification for reimaging the display place as taught by Aoyanagi into the combined imaging of Harada and Miyagawa in order to check the image data and improve work efficiency (Aoyanagi, Para. 0055).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (WO 2014147917 A1, see attached machine translation; hereinafter “Harada”) in view of Miyagawa et al. (JP 2014127168 A, see attached machine translation; hereinafter “Miyagawa”) and further in view of Weinblatt (US 2011/0261081 A1).
Regarding claim 7, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 6.
Harada in the combination further teaches, wherein the predetermined notification includes a magnified view of a partial region in which the number of detected keypoints is less than a reference value (As shown in Pg. 15, lines 600-609, it is determined whether the difference value of the feature is equal to or less than a threshold value and when the condition of the feature amount is satisfied, image recognition processing is stopped and when the condition of the feature amount is not satisfied, image processing recognition is not stopped; As shown in Pg. 15, lines 610-624, a part of an object is recognized in which the feature amount of the entire object or part of the object is received and the feature amount is compared; Note: the stopping/not stopping of image processing is a notification and the part of the object is the view of the partial region).
The combination of Harada and Miyagawa does not expressly disclose the following limitation underlined above: a magnified view of a partial region.
However, Weinblatt teaches, a magnified view of a partial region (Fig. 6 and 7 show magnification of an area/region of items on a supermarket shelf).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a magnifying a view of a partial region as taught by Weinblatt into the combined imaging of Harada and Miyagawa in order to select a particular can from the surrounding cans (Weinblatt, Para. 0004).
Regarding claim 15, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 14.
Harada in the combination further teaches, wherein the predetermined notification includes a magnified view of the partial region in which the number of detected keypoints is less than the reference value (As shown in Pg. 15, lines 600-609, it is determined whether the difference value of the feature is equal to or less than a threshold value and when the condition of the feature amount is satisfied, image recognition processing is stopped and when the condition of the feature amount is not satisfied, image processing recognition is not stopped; As shown in Pg. 15, lines 610-624, a part of an object is recognized in which the feature amount of the entire object or part of the object is received and the feature amount is compared; Note: the stopping/not stopping of image processing is a notification and the part of the object is the view of the partial region).
The combination of Harada and Miyagawa does not expressly disclose the following limitation underlined above: a magnified view of the partial region.
However, Weinblatt teaches, a magnified view of the partial region (Fig. 6 and 7 show magnification of an area/region of items on a supermarket shelf).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a magnifying a view of a partial region as taught by Weinblatt into the combined imaging of Harada and Miyagawa in order to select a particular can from the surrounding cans (Weinblatt, Para. 0004).

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (WO 2014147917 A1, see attached machine translation; hereinafter “Harada”) in view of Miyagawa et al. (JP 2014127168 A, see attached machine translation; hereinafter “Miyagawa”) and further in view of Yokoi (US 2009/0080711 A1).
Regarding claim 3, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 1.
Harada in the combination further teaches, wherein the detection unit detects a keypoint from each of one or more partial regions included in the photo image (As shown in Pg. 12, lines 477-479, acquisition unit 102 acquires feature point information such as the position of the feature point; As shown in Pg. 15, lines 610-624, a part of an object is recognized in which the feature amount of the entire object or part of the object is received and the feature amount is compared; Note: the part of the object is the view of the partial region).
The combination of Harada and Miyagawa does not expressly disclose the following limitation(s): and the predetermined condition is in that a total of numbers of keypoints detected from the plurality of partial regions is equal to or greater than a reference value, all of the numbers of keypoints detected from the plurality of partial regions are equal to or greater than a reference value, or all of the numbers of keypoints detected in equal to or greater than a predetermined number of partial regions among the plurality of partial regions are equal to or greater than a reference value.
However, Yokoi teaches, and the predetermined condition is in that a total of numbers of keypoints detected from the plurality of partial regions is equal to or greater than a reference value, all of the numbers of keypoints detected from the plurality of partial regions are equal to or greater than a reference value, or all of the numbers of keypoints detected in equal to or greater than a predetermined number of partial regions among the plurality of partial regions are equal to or greater than a reference value (As shown in the Abstract, object similarity consists of multiplication of segment similarities between features of first segmented regions and features of second segmented regions in which the values are summed by the multiplication. It is then determined if the object similarity is greater than a threshold; Para. 0009; Note: the second limitation is selected here for greater than condition in which the sum of the features from the regions (i.e. all of the features) is greater than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the predetermined condition consisting of all the keypoints detected from the partial regions being equal to or greater than the threshold as taught by Yokoi into the combined image processing of Harada and Miyagawa in order to determine if a region includes the object (Yokoi, Para. 0009).
Regarding claim 11, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 9.
Harada in the combination further teaches, wherein the detection unit detects a keypoint from each of one or more partial regions included in the photo image (As shown in Pg. 12, lines 477-479, acquisition unit 102 acquires feature point information such as the position of the feature point; As shown in Pg. 15, lines 610-624, a part of an object is recognized in which the feature amount of the entire object or part of the object is received and the feature amount is compared; Note: the part of the object is the view of the partial region). 
The combination of Harada and Miyagawa does not expressly disclose the following limitation(s): and the predetermined condition is in that a total of numbers of keypoints detected from the plurality of partial regions is equal to or greater than a reference value, all of the numbers of keypoints detected from the plurality of partial regions are equal to or greater than a reference value, or all of the numbers of keypoints detected in equal to or greater than a predetermined number of partial regions among the plurality of partial regions are equal to or greater than a reference value.
However, Yokoi teaches, and the predetermined condition is in that a total of numbers of keypoints detected from the plurality of partial regions is equal to or greater than a reference value, all of the numbers of keypoints detected from the plurality of partial regions are equal to or greater than a reference value, or all of the numbers of keypoints detected in equal to or greater than a predetermined number of partial regions among the plurality of partial regions are equal to or greater than a reference value (As shown in the Abstract, object similarity consists of multiplication of segment similarities between features of first segmented regions and features of second segmented regions in which the values are summed by the multiplication. It is then determined if the object similarity is greater than a threshold; Para. 0009; Note: the second limitation is selected here for greater than condition in which the sum of the features from the regions (i.e. all of the features) is greater than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the predetermined condition consisting of all the keypoints detected from the partial regions being equal to or greater than the threshold as taught by Yokoi into the combined image processing of Harada and Miyagawa in order to determine if a region includes the object (Yokoi, Para. 0009).
Regarding claim 18, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 16.
Harada in the combination further teaches, wherein detecting a keypoint from each of one or more partial regions included in the photo image  (As shown in Pg. 12, lines 477-479, acquisition unit 102 acquires feature point information such as the position of the feature point; As shown in Pg. 15, lines 610-624, a part of an object is recognized in which the feature amount of the entire object or part of the object is received and the feature amount is compared; Note: the part of the object is the view of the partial region).  
and the predetermined condition is in that a total of numbers of keypoints detected from the plurality of partial regions is equal to or greater than a reference value, all of the numbers of keypoints detected from the plurality of partial regions are equal to or greater than a reference value, or all of the numbers of keypoints detected in equal to or greater than a predetermined number of partial regions among the plurality of partial regions are equal to or greater than a reference value.
The combination of Harada and Miyagawa does not expressly disclose the following limitation(s): and the predetermined condition is in that a total of numbers of keypoints detected from the plurality of partial regions is equal to or greater than a reference value, all of the numbers of keypoints detected from the plurality of partial regions are equal to or greater than a reference value, or all of the numbers of keypoints detected in equal to or greater than a predetermined number of partial regions among the plurality of partial regions are equal to or greater than a reference value.
However, Yokoi teaches, and the predetermined condition is in that a total of numbers of keypoints detected from the plurality of partial regions is equal to or greater than a reference value, all of the numbers of keypoints detected from the plurality of partial regions are equal to or greater than a reference value, or all of the numbers of keypoints detected in equal to or greater than a predetermined number of partial regions among the plurality of partial regions are equal to or greater than a reference value (As shown in the Abstract, object similarity consists of multiplication of segment similarities between features of first segmented regions and features of second segmented regions in which the values are summed by the multiplication. It is then determined if the object similarity is greater than a threshold; Para. 0009; Note: the second limitation is selected here for greater than condition in which the sum of the features from the regions (i.e. all of the features) is greater than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the predetermined condition consisting of all the keypoints detected from the partial regions being equal to or greater than the threshold as taught by Yokoi into the combined image processing of Harada and Miyagawa in order to determine if a region includes the object (Yokoi, Para. 0009).

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (WO 2014147917 A1, see attached machine translation; hereinafter “Harada”) in view of Miyagawa et al. (JP 2014127168 A, see attached machine translation; hereinafter “Miyagawa”) and further in view of Hatanaka et al. (US 2018/0130225 A1; hereinafter “Hatanaka”).
Regarding claim 4, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 2.
Harada in the combination further teaches, wherein the information processing apparatus accepts an input of a kind of an article included in the photo image (As shown in Pg. 3, lines 102-106, processing apparatus 100 includes an acquisition unit 102 data indicating an image state of the generated video; As shown in Pg. 6, lines 232-236, the object imaged can be of a certain type (i.e. commodity, magazine, etc.)).
The combination of Harada and Miyagawa does not expressly disclose the following limitations: and the determination unit acquires a reference value of the number of the keypoints corresponding to the input kind of the article from a storage apparatus in which a reference value of the number of the keypoints is stored in association with the kind of an article, and determines whether the number of the detected keypoints satisfies the predetermined condition using the acquired reference value.
However, Hatanaka teaches, and the determination unit acquires a reference value of the number of the keypoints corresponding to the input kind of the article from a storage apparatus in which a reference value of the number of the keypoints is stored in association with the kind of an article (As shown in Para. 0060, commodities are registered in the dictionary as a category in which there is a feature value (i.e. feature amount) for each commodity registered/to be registered; Para. 0013: “the storage device stores a dictionary with attributes of a plurality of registered objects”), 
and determines whether the number of the detected keypoints satisfies the predetermined condition using the acquired reference value (As shown in Para. 0060, it is determined whether the similarity between feature values is higher than a predetermined threshold value; Note: the feature value is the reference value and the predetermined threshold is the predetermined condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acquiring a reference value of keypoints for an article stored and determine if the number of detected keypoints satisfies the predetermined condition using the reference value as taught by Hatanaka into the combined image processing of Harada and Miyagawa in order to improve recognition of the commodity (Hatanaka, Para. 0043).
Regarding claim 12, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 10.
Harada in the combination further teaches, wherein the information processing apparatus accepts an input of a kind of an article included in the photo image (As shown in Pg. 3, lines 102-106, processing apparatus 100 includes an acquisition unit 102 data indicating an image state of the generated video; As shown in Pg. 6, lines 232-236, the object imaged can be of a certain type (i.e. commodity, magazine, etc.)).
The combination of Harada and Miyagawa does not expressly disclose the following limitations: and the determination unit acquires a reference value of the number of the keypoints corresponding to the input kind of the article from a storage apparatus in which a reference value of the number of the keypoints is stored in association with the kind of an article, and determines whether the number of the detected keypoints satisfies the predetermined condition using the acquired reference value.
However, Hatanaka teaches, and the determination unit acquires a reference value of the number of the keypoints corresponding to the input kind of the article from a storage apparatus in which a reference value of the number of the keypoints is stored in association with the kind of an article (As shown in Para. 0060, commodities are registered in the dictionary as a category in which there is a feature value (i.e. feature amount) for each commodity registered/to be registered; Para. 0013: “the storage device stores a dictionary with attributes of a plurality of registered objects”), 
and determines whether the number of the detected keypoints satisfies the predetermined condition using the acquired reference value (As shown in Para. 0060, it is determined whether the similarity between feature values is higher than a predetermined threshold value; Note: the feature value is the reference value and the predetermined threshold is the predetermined condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acquiring a reference value of keypoints for an article stored and determine if the number of detected keypoints satisfies the predetermined condition using the reference value as taught by Hatanaka into the combined image processing of Harada and Miyagawa in order to improve recognition of the commodity (Hatanaka, Para. 0043).
Regarding claim 19, the combination of Harada and Miyagawa teaches the limitations as explained above in claim 17.
Harada in the combination further teaches, further comprising accepting an input of a kind of an article included in the photo image (As shown in Pg. 3, lines 102-106, processing apparatus 100 includes an acquisition unit 102 data indicating an image state of the generated video; As shown in Pg. 6, lines 232-236, the object imaged can be of a certain type (i.e. commodity, magazine, etc.)). 
The combination of Harada and Miyagawa does not expressly disclose the following limitations: and acquiring a reference value of the number of the keypoints corresponding to the input kind of the article from a storage apparatus in which a reference value of the number of the keypoints is stored in association with the kind of an article, and wherein determining whether the number of the detected keypoints satisfies the predetermined condition, using the acquired reference value.
However, Hatanaka teaches, and acquiring a reference value of the number of the keypoints corresponding to the input kind of the article from a storage apparatus in which a reference value of the number of the keypoints is stored in association with the kind of an article (As shown in Para. 0060, commodities are registered in the dictionary as a category in which there is a feature value (i.e. feature amount) for each commodity registered/to be registered; Para. 0013: “the storage device stores a dictionary with attributes of a plurality of registered objects”), 
and wherein determining whether the number of the detected keypoints satisfies the predetermined condition, using the acquired reference value (As shown in Para. 0060, it is determined whether the similarity between feature values is higher than a predetermined threshold value; Note: the feature value is the reference value and the predetermined threshold is the predetermined condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acquiring a reference value of keypoints for an article stored and determine if the number of detected keypoints satisfies the predetermined condition using the reference value as taught by Hatanaka into the combined image processing of Harada and Miyagawa in order to improve recognition of the commodity (Hatanaka, Para. 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higa (US 2017/0308764 A1) teaches recognizing products from an image by capturing an image of displayed products (Abstract).
Bogolea et al. (US 2017/0337508 A1) teaches tracking placement of products in a store in which a shelf is detected in a region of the image (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664